              Case 2:19-cv-01998-RSL-MAT Document 90 Filed 01/27/21 Page 1 of 3




 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8    STEVEN DARBY MCDONALD,                              CASE NO. C19-1998 RSL-MAT

 9                     Plaintiff,                         ORDER AFFIRMING ORDER DENYING
                                                          AND REFERRING MOTION TO RECUSE
10             v.

11    SARA KARIKO, MD, et al.,

12                     Defendants.

13

14            This matter is before the Court for review of an order by the Honorable Mary Alice

15   Theiler, United States Magistrate Judge, denying Plaintiff’s request that she voluntarily recuse

16   herself. Dkt. #84; Local Rules W.D. Wash. LCR 3(f) (order denying voluntary judicial recusal

17   referred to the Chief Judge). Having reviewed the matter, the Court affirms Judge Theiler’s

18   order.

19            Plaintiff’s original motion for recusal is difficult to follow but appears to take issue with

20   Judge Theiler’s December 4, 2020 order striking several of Plaintiff’s filings. See Dkt. #73. As

21   the Court understands, Defendants filed a motion for sanctions because Plaintiff continued to file

22   court documents with abusive language in direct violation of this Court’s local rule requiring the

23   avoidance of prejudice and bias on the basis of gender, race, ethnicity, religion, disability, age,

24   or sexual orientation. Dkt. #66 at 2–3 (referencing Local Rules W.D. Wash. LCR 1(d); Dkt. #43).

     ORDER – 1
              Case 2:19-cv-01998-RSL-MAT Document 90 Filed 01/27/21 Page 2 of 3




 1   As a sanction for the abusive conduct, Judge Theiler struck the majority of Plaintiff’s filings

 2   exhibiting prejudice and bias. Id. at 4 (striking four filings but expressly leaving a motion for

 3   preliminary injunction—also containing inappropriate and sanctionable language—pending for

 4   resolution on the merits).

 5             Plaintiff’s motion for recusal argued that Judge Theiler’s sanctioning of Plaintiff

 6   exhibited bias such that she must recuse herself from hearing this matter. Dkt. #73 at 1.

 7   Specifically, Plaintiff argued that Judge Theiler exhibited “overt bias towards pro se DOC

 8   inmates who have the skinny on the DOC, that they hired NAZI’s, KKK members sex freeks

 9   [sic], and that the Plaintiff has accessed press releases saying these things verbatim, and they

10   appear in court cases” before state and federal courts. Id. In apparent support, Plaintiff points to

11   several documents that he filed in support of these allegations in a prior action before this Court.

12   Dkt. #73 at 2–3 (referencing McDonald v. Lauren, C17-5013-RBL, Dkt. #75 (Nov. 5, 2017 W.D.

13   Wash.) (subsequently sealed by Court order)).1 But whatever the intent of the argument, it is at

14   best a smokescreen. Judge Theiler’s December 4, 2020 order focused on specific language that

15   Plaintiff used in specific filings before Judge Theiler. Dkt. #66 at 2–3 (citing specific instances

16   at issue); Dkt. #43 (Defendants citing to specific instances where Plaintiff used prejudiced and

17   biased language). Contrary to Plaintiff’s apparent argument, Judge Theiler’s order was not based

18   on the broad allegations Plaintiff has made in other cases. Rather, Judge Theiler’s December 4,

19   2020 order was based on the evidence and arguments presented to her in this case. See Dkt. #66.

20             A “judge of the United States shall disqualify [herself] in any proceeding in which [her]

21   impartiality might reasonably be questioned.” 28 U.S.C. § 455(a); see also 28 U.S.C. § 144.

22   This includes circumstances where the judge has “a personal bias or prejudice concerning a party,

23

24   1
         There is no indication that Judge Theiler was involved, in any manner, in Plaintiff’s prior case.

     ORDER – 2
            Case 2:19-cv-01998-RSL-MAT Document 90 Filed 01/27/21 Page 3 of 3




 1   or personal knowledge of disputed evidentiary facts concerning the proceeding.” 28 U.S.C.

 2   § 455(b)(1). Recusal is appropriate if “a reasonable person with knowledge of all the facts would

 3   conclude that the judge’s impartiality might reasonably be questioned.” Yagman v. Republic

 4   Insurance, 987 F.2d 622, 626 (9th Cir. 1993). This is an objective inquiry concerned with

 5   whether there is the appearance of bias, not whether there is bias in fact. Preston v. United States,

 6   923 F.2d 731, 734 (9th Cir. 1992); United States v. Conforte, 624 F.2d 869, 881 (9th Cir. 1980).

 7          Plaintiff’s unfocused arguments for recusal do not establish bias or prejudice.2 Judge

 8   Theiler’s order sanctioning Plaintiff was clear in identifying Plaintiff’s offending conduct,

 9   explaining why that conduct was not permitted, and why an appropriate sanction would be

10   striking Plaintiff’s offending filings from the record. Plaintiff disagrees with Judge Theiler’s

11   decision, but he does not point to anything in her order or otherwise to objectively demonstrate

12   any bias or prejudice. Importantly, Judge Theiler’s judicial actions within the confines of this

13   case do not establish bias. See Taylor v. Regents of Univ. of Cal., 993 F.2d 710, 712 (9th Cir.

14   1993) (“To warrant recusal, judicial bias must stem from an extrajudicial source.”). “[A] judge’s

15   prior adverse ruling is not sufficient cause for recusal.” United States v. Studley, 783 F.2d 934,

16   939 (9th Cir. 1986).

17          Accordingly, and for the reasons set forth above, the Court finds and ORDERS that Judge

18   Theiler’s order declining to disqualify herself (Dkt. #84) is AFFIRMED.

19          DATED this 27th day of January, 2021.

20

21                                                  A
                                                    RICARDO S. MARTINEZ
22                                                  CHIEF UNITED STATES DISTRICT JUDGE

23   2
      Plaintiff also filed a response to Judge Theiler’s order declining his request that she recuse
     herself. Dkt. #89. Plaintiff’s filing lacks a basis in the rules and the Court need not consider it.
24
     Even if the Court did, the filing would not change the Court’s reasoning or conclusions.

     ORDER – 3
